AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                         Page 1 of        3       Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California                                    FILED
                                                                                                                  May 10, 2021
                                                                                                               CLERK, U.S. DISTRICT COURT

UNITED STATES OF AMERICA,                                                                                    EASTERN DISTRICT OF CALIFORNIA

                                                                          )
                              v.                                          )
                                                                          )             Case No.      1:18-cr-00092-NONE-SKO
NILSON ISRAEL REYES MENDOZA,                                              )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             U.S. DISTRICT COURT, 2500 Tulare Street, Fresno, California
                                                                                              Place

      U.S. MAGISTRATE JUDGE Sheila K. Oberto in Courtroom 7 (unless another courtroom is designated)

      on                                                    MAY 28, 2021 at 2:00 PM
                                                                              Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.




(Copies to:       Defendant (through Pretrial)               PRETRIAL SERVICES                 US ATTORNEY         US MARSHAL)
 AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)                                       Page 2 of   3 Pages

 REYES-MENDOZA, Nilson Israel
 Doc. No. 1:18-CR-00092-DAD-SKO
 Modified
                             ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
below:

      (6)       The defendant is placed in the custody of:

                    Name of person or organization

         who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the
         appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
         defendant violates any conditions of release or disappears.

                    SIGNED: ________________________________
                                        CUSTODIAN
      (7)       The defendant must:
                (a) participate in the following Location Monitoring program component and abide by all the
                     requirements of the program, which will include having a location monitoring unit installed in
                     your residence and a radio frequency transmitter device attached to your person. You must
                     comply with all instructions for the use and operation of said devices as given to you by the
                     Pretrial Services Agency and employees of the monitoring company. You must pay all or part
                     of the costs of the program based upon your ability to pay as determined by the PSO. HOME
                     DETENTION: You must remain inside your residence at all times except for employment;
                     education; religious services; medical, substance abuse, or mental health treatment; attorney
                     visits; court appearances; court-ordered obligations; or other activities pre-approved by the
                     PSO;
                (b) report to the Robert E. Coyle United States Federal Courthouse in Fresno, California, on
                     Monday, May 10, 2021 at 8:30 am; and,
                (c) all previously imposed conditions of release, not in conflict with this order, shall remain in full
                     force and effect.
5/10/2021
